PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/594,948
Filing Date: 15 May 2017
Appellant(s): Bilek et al.



__________________
Paul D. Amrozowicz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 8/6/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/12/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

 (2) Response to Argument
A. Independent Claims 1, 10, and 19

1. The Oranksy, Krupansky, Stulken. and Szeto combination fails to teach or suggest the claim features regarding an altitude window

Appellant argues “Oransky only teaches horizontal (e.g., distance) range selection (x-axis), whereas the instant claims, as readily acknowledged in the Office action, are directed to selection and display of vertical (e.g., altitude) range (y-axis).”

The examiner agrees that Oransky does not explicitly teach selecting a vertical range, nor was it used to teach the selecting of a vertical range.  However, the examiner notes that Oransky does teach a vertical situation display (e.g. vertical situation display (VSD), see column 3 line 47), configured to display a vertical profile of weather data (e.g. “More particularly, the present disclosure relates to a weather display system having a vertical weather profile display”, see column 1 lines 18-20) and only displaying weather that is spatially correct for the displayed altitude (e.g. “ Vertical weather profile module 212 may be used to create a spatially correct weather interpretation that may be displayed in the range, altitude, and time domains. …The weather model may be altitude-based, and an estimate of the reflectivity based on radar returns may be obtained for any scan angle, range, and altitude combination”, see column 4 lines 22-

Appellant further argues the teachings of Krupansky of “displaying minimum and maximum altitude restrictions on a vertical profile display (e.g., a vertical situation display, or VSD) is not synonymous with at least displaying a vertical profile of weather data located within the altitude window that corresponds to the altitude range above and below the flight altitude value, where the altitude window is smaller than a maximum vertical range between take-off and maximum flight altitude of an aircraft.”

The examiner respectfully disagrees with Appellant’s argument. The examiner notes that Krupansky is not relied upon to teach “at least displaying a vertical profile of weather data located within the altitude window that corresponds to the altitude range above and below the flight altitude value, where the altitude window is smaller than a maximum vertical range between take-off and maximum flight altitude of an aircraft”.  Instead, Krupansky is relied upon to teach that "a maximum vertical range between take-off and maximum flight altitude of an aircraft" can be displayed on a vertical profile display (e.g. “For example, a vertical profile display might show the planned flight trajectory along with a maximum altitude restriction and/or a minimum altitude restriction.  These restrictions could represent specified altitudes or an allowable range of altitudes relative to the planned flight trajectory.  As another example, a lateral display might depict the planned flight track along with allowable lateral boundaries or limits”, see paragraph [0022] and Fig. 10 of Krupansky which shows take off and altitude limits).  The examiner further notes Krupansky is within the field of the inventor's endeavor and reasonably pertinent to the particular problem with which the inventor was involved, i.e. accurately displaying flight information on a vertical profile display.
Appellant further argues “Stulken only teaches displaying a horizontal profile of the weather data in the selected altitude range. Nowhere does Stulken disclose or suggest a vertical situation display, let alone a processor that either: determines which weather characteristics are located within the altitude window that corresponds to the altitude range above and below the flight altitude value, and instructs a vertical situation display to display a vertical profile of those weather data which are located within the altitude window that corresponds to the altitude range above and below the flight altitude value, where the altitude window is smaller than a maximum vertical range between take-off and maximum flight altitude of an aircraft.”
The examiner respectfully disagrees with Appellant’s argument. Stulken teaches wherein the input value is a size of an altitude window that corresponds to an altitude window that corresponds to an altitude range since Stulken teaches that a pilot can select altitude ranges (i.e. an altitude window) for the display of weather data (e.g. see Stulken paragraph [0022]) and that the window can extend to above and below the flight altitude values (e.g. see Stulken paragraphs [0020] and [0022]).  The examiner notes that although Stulken teaches a horizontal display in Fig. 7A and 7B, Stulken does allow for the selection of vertical ranges for the presentation of data (e.g. see items 716 and 718 in Fig. 7A which enable a user to select the altitude range for desired weather data to be displayed, see also paragraph [0022]). 
The examiner further notes that although Stulken does not explicitly teach that an altitude window that corresponds to the altitude range above and below the flight altitude value is smaller than a maximum vertical range between take-off and maximum flight altitude of an aircraft, Stulken teaches having an altitude window corresponding to a range that is adjustable as desired (e.g. see paragraph [0022], Abstract, and Fig. 7A). It would have been obvious to one of ordinary skill in the art at the time of filing to use an altitude window that is smaller than a maximum vertical range between take-off and maximum flight altitude of an aircraft, since doing so allows pertinent weather information and hazards to be displayed to a user in a more readily understandable manner, beneficially focusing attention on the desired altitude range of that is of interest to the user.  Also, choosing an appropriate range of altitudes to display would have been obvious since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Appellant further argues that “nowhere does Szeto disclose or suggest a vertical situation display, let alone a processor that either: determines which weather characteristics are located within the altitude window that corresponds to the altitude range above and below the flight altitude value, and instructs a vertical situation display to display a vertical profile of those weather data which are located within the altitude window that corresponds to the altitude range above and below the flight altitude value, where the altitude window is smaller than a maximum vertical range between take-off and maximum flight altitude of an aircraft.”

The examiner respectfully disagrees with Appellant’s argument. The title of Szeto is “vertical profile display with arbitrary plane”.  In light of broadest reasonable interpretation and Fig. 10 of Szeto which shows a VSD, a vertical profile display is appropriately interpreted as a vertical situation display. Therefore Szeto does disclose or suggest a vertical situation display. 
Szeto further teaches that the display altitude range (i.e. altitude window) can be selected by the pilot or can be preset by the processor and then the weather data is displayed as a vertical profile image (see Szeto, column 4 line 17-19 and column 4 line 37-39). Therefore Szeto does disclose or suggest a processor that instructs a vertical situation display to display a vertical profile of those weather data which are located within the altitude window.
 The examiner notes that Szeto was not used to teach the limitations “the altitude window that corresponds to the altitude range above and below the flight altitude value, where the altitude window is smaller than a maximum vertical range between take-off and maximum flight altitude of an aircraft”.  However, the examiner argues that the complete claim limitation would have been obvious to one of ordinary skill in the art based on the teachings of the references, combined as set forth in the rejection.

2. The Oranksy. Krupansky. Stulken. and Szeto combination fails to teach or suggest the claim features regarding continuous areas
Appellant further argues it is “alleged in the final Office action that FIG. 9 in Oransky discloses determining continuous areas that are defined by a combination of at least two of vector shape, raster data, lines, symbols, and text. This is simply factually erroneous. All that FIG. 9 depicts is a vertical profile of weather using weather data that are depicted in FIG. 6-8. Absolutely nowhere does Oransky disclose, or even remotely suggest, the processing that occurs to render this image let alone that a processor is configured to determine continuous areas that are defined by a combination of at least two of vector shape, raster data, lines, symbols, and text, let alone instructing the vertical situation display to display the at least one element based on these continuous areas.”
The examiner respectfully disagrees with Appellant’s argument. Fig. 9 clearly shows that there are a plurality of symbols that are combined - lines (diagonals) and symbols (diamonds). Figure 9 is the VSD of the continuous areas which have necessarily been determined and processed since they are displayed as continuous areas that include multiple indicators (i.e. line and symbols in this case) and are displaying the element of strategic information weather derived from the precipitation rates shown in Figs. 7 and  8. Therefore Oransky does disclose or suggest the processing that occurs to render this image, determining continuous areas that are defined by a combination of at least two of vector shape, raster data, lines, symbols, and text, and instructing the vertical situation display to display the at least one element based on these continuous areas.

3. The Obviousness Analysis Does Not Meet the Legal Standard for Obviousness
Appellant further argues because “Oranksy, Krupansky, Stulken, and Szeto either alone or in combination, fail to teach each of the required limitations of claims 1, 10, and 19, the Office has failed to establish a prima facie case of obviousness.”
The examiner respectfully disagrees with Appellant’s argument. The above arguments clearly show that the combination of Oranksy, Krupansky, Stulken, and Szeto teach each of the required limitations of claims 1, 10, and 19. Furthermore, as discussed in the arguments above, Oranksy, Krupansky, Stulken, and Szeto are within the field of the inventor's endeavor and reasonably pertinent to the particular problem with which the inventor was involved, i.e. accurately displaying flight information that includes vertical weather information. For at least these reasons, the Office has established a prima facie case of obviousness.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862                                                                                                                                                                                                                                                                                                                                                                                                            
Conferees:

/ANDREW SCHECHTER/Supervisory Patent Examiner, Art Unit 2857     

/MICHAEL J SHERRY/Quality Assurance Specialist, OPQA                                                                                                                                                                                                                                                                                                                                                                                                           


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.